Citation Nr: 1541833	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1991 to August 1991 and had other periods of service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied a claim of service connection for PTSD. 


FINDING OF FACT

The Veteran withdrew his appeal of entitlement to service connection for PTSD in writing. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant in writing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of service connection for PTSD in writing in June 2015. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is dismissed. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


